

BIOSANTE PHARMACEUTICALS, INC.
AMENDED AND RESTATED 1998 STOCK PLAN
(As amended through June 6, 2006)


1. Purpose of Plan.
 
The purpose of the BioSante Pharmaceuticals, Inc. 1998 Stock Plan (the “Plan”)
is to advance the interests of BioSante Pharmaceuticals, Inc. (the “Company”)
and its stockholders by enabling the Company and its Subsidiaries to attract and
retain persons of ability to perform services for the Company and its
Subsidiaries by providing an incentive to such individuals through equity
participation in the Company and by rewarding such individuals who contribute to
the achievement by the Company of its economic objectives.
 
2. Definitions.
 
The following terms will have the meanings set forth below, unless the context
clearly otherwise requires:
 
2.1 “Board” means the Board of Directors of the Company.
 
2.2 “Broker Exercise Notice” means a written notice pursuant to which a
Participant, upon exercise of an Option, irrevocably instructs a broker or
dealer to sell a sufficient number of shares or loan a sufficient amount of
money to pay all or a portion of the exercise price of the Option and/or any
related withholding tax obligations and remit such sums to the Company and
directs the Company to deliver stock certificates to be issued upon such
exercise directly to such broker or dealer.
 
2.3 “Change in Control” means an event described in Section 10.1 of the Plan.
 
2.4 “Code” means the Internal Revenue Code of 1986, as amended.
 
2.5 “Committee” means the group of individuals administering the Plan, as
provided in Section 3 of the Plan.
 
2.6 “Common Stock” means the common stock of the Company, par value $0.0001 per
share, or the number and kind of shares of stock or other securities into which
such common stock may be changed in accordance with Section 4.3 of the Plan.
 
2.7 “Disability” means the disability of the Participant such as would entitle
the Participant to receive disability income benefits pursuant to the long-term
disability plan of the Company or Subsidiary then covering the Participant or,
if no such plan exists or is applicable to the Participant, the permanent and
total disability of the Participant within the meaning of Section 22(e)(3) of
the Code.
 
2.8 “Eligible Recipients” means all employees (including officers and directors
who are also employees) of the Company or any Subsidiary and any non-employee
directors and officers and individual consultants and independent contractors of
the Company or any Subsidiary, other than consultants or independent contractors
providing services in connection with the offer or sale of securities in a
capital raising transaction or who directly or indirectly promote or maintain a
market for the Company’s securities.
 
2.9 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
2.10 “Fair Market Value” means, with respect to the Common Stock, as of any date
(or, if no shares were traded or quoted on such date, as of the next preceding
date on which there was such a trade or quote) (a) the mean between the reported
high and low sale prices of the Common Stock if the Common Stock is listed,
admitted to unlisted trading privileges or reported on any foreign or national
securities exchange or on the Nasdaq National Market or SmallCap Market or an
equivalent foreign market on which sale prices are reported; (b) if the Common
Stock is not so listed, admitted to unlisted trading privileges or reported, the
closing bid price as reported by the OTC Bulletin Board or the National
Quotation Bureau, Inc. or other comparable service; or (c) if the Common Stock
is not so listed or reported, such price as the Committee determines in good
faith in the exercise of its reasonable discretion.
 
2.11 “Incentive Award” means an Option or Stock Award granted to an Eligible
Recipient pursuant to the Plan.
 
2.12 “Incentive Stock Option” means a right to purchase Common Stock granted to
an Eligible Recipient pursuant to Section 6 of the Plan that qualifies as an
“incentive stock option” within the meaning of Section 422 of the Code.
 
2.13 “Non-Statutory Stock Option” means a right to purchase Common Stock granted
to an Eligible Recipient pursuant to Section 6 of the Plan that does not qualify
as an Incentive Stock Option.
 
2.14 “Option” means an Incentive Stock Option or a Non-Statutory Stock Option.
 
2.15 “Participant” means an Eligible Recipient who receives one or more
Incentive Awards under the Plan.
 
2.16 “Previously Acquired Shares” means shares of Common Stock or any other
shares of capital stock of the Company that are already owned by the Participant
or, with respect to any Option, that are to be issued upon the exercise of such
Option.
 
2.17 “Retirement” means termination of employment or service pursuant to and in
accordance with the regular (or, if approved by the Board for purposes of the
Plan, early) retirement/pension plan or practice of the Company or Subsidiary
then covering the Participant, provided that if the Participant is not covered
by any such plan or practice, the Participant will be deemed to be covered by
the Company’s plan or practice for purposes of this determination.
 
2.18 “Securities Act” means the Securities Act of 1933, as amended.
 
2.19 “Stock Award” means an award of Common Stock granted to an Eligible
Recipient pursuant to Section 7 of the Plan.
 
2.20 “Stock Unit” means a bookkeeping entry representing the equivalent of one
share of Common Stock that is payable in the form of Common Stock, cash or any
combination of the foregoing.
 
2.21 “Subsidiary” means any entity that is directly or indirectly controlled by
the Company or any entity in which the Company has a significant equity
interest, as determined by the Committee.
 
2.22 “Tax Date” means the date any withholding tax obligation arises under the
Code or other applicable tax statute for a Participant with respect to an
Incentive Award.
 
3. Plan Administration.
 
3.1 The Committee. The Plan will be administered by the Board or by a committee
of the Board. So long as the Company has a class of its equity securities
registered under Section 12 of the Exchange Act, any committee administering the
Plan will consist solely of two or more members of the Board who are
“non-employee directors” within the meaning of Rule 16b-3 under the Exchange Act
and, if the Board so determines in its sole discretion, who are “outside
directors” within the meaning of Section 162(m) of the Code. Such a committee,
if established, will act by majority approval of the members (but may also take
action with the written consent of all of the members of such committee), and a
majority of the members of such a committee will constitute a quorum. As used in
the Plan, “Committee” will refer to the Board or to such a committee, if
established; provided, however, that with respect to the grant of any Incentive
Award to a Participant who is then a Committee Member, and to any action that
may be taken hereunder by the Committee regarding any such Incentive Award for
so long as such Participant is a Committee Member, such action may be taken only
by the Board. To the extent consistent with applicable corporate law, the
Committee may delegate to any officers of the Company the duties, power and
authority of the Committee under the Plan pursuant to such conditions or
limitations as the Committee may establish; provided, however, that only the
Committee may exercise such duties, power and authority with respect to Eligible
Recipients who are subject to Section 16 of the Exchange Act and Section 162(m)
of the Code. The Committee may exercise its duties, power and authority under
the Plan in its sole and absolute discretion without the consent of any
Participant or other party, unless the Plan specifically provides otherwise.
Each determination, interpretation or other action made or taken by the
Committee pursuant to the provisions of the Plan will be final, conclusive and
binding for all purposes and on all persons, including, without limitation, the
Company, the stockholders of the Company, the participants and their respective
successors-in-interest. No member of the Committee will be liable for any action
or determination made in good faith with respect to the Plan or any Incentive
Award granted under the Plan.
 
3.2 Authority of the Committee.
 
(a) In accordance with and subject to the provisions of the Plan, the Committee
will have the authority to determine all provisions of Incentive Awards as the
Committee may deem necessary or desirable and as consistent with the terms of
the Plan, including, without limitation, the following: (i) the Eligible
Recipients to be selected as Participants; (ii) the nature and extent of the
Incentive Awards to be made to each Participant (including the number of shares
of Common Stock to be subject to each Incentive Award, any exercise price, the
manner in which Incentive Awards will vest or become exercisable and whether
Incentive Awards will be granted in tandem with other Incentive Awards) and the
form of written agreement, if any, evidencing such Incentive Award; (iii) the
time or times when Incentive Awards will be granted; (iv) the duration of each
Incentive Award; and (v) the restrictions and other conditions to which the
payment or vesting of Incentive Awards may be subject. In addition, the
Committee will have the authority under the Plan in its sole discretion to pay
the economic value of any Incentive Award in the form of cash, shares of Common
Stock, shares of any capital stock of the Company, Stock Units or any
combination of the foregoing.
 
(b) The Committee will have the authority under the Plan to amend or modify the
terms of any outstanding Incentive Award in any manner, including, without
limitation, the authority to modify the number of shares or other terms and
conditions of an Incentive Award, extend the term of an Incentive Award,
accelerate the exercisability or vesting or otherwise terminate any restrictions
relating to an Incentive Award, accept the surrender of any outstanding
Incentive Award or, to the extent not previously exercised or vested, authorize
the grant of new Incentive Awards in substitution for surrendered Incentive
Awards; provided, however that the amended or modified terms are permitted by
the Plan as then in effect and that any Participant adversely affected by such
amended or modified terms has consented to such amendment or modification. No
amendment or modification to an Incentive Award, however, whether pursuant to
this Section 3.2 or any other provisions of the Plan, will be deemed to be a
re-grant of such Incentive Award for purposes of this Plan.
 
(c) In the event of (i) any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, extraordinary dividend or divestiture
(including a spin-off) or any other similar change in corporate structure or
shares, (ii) any purchase, acquisition, sale or disposition of a significant
amount of assets or a significant business, (iii) any change in accounting
principles or practices, or (iv) any other similar change, in each case with
respect to the Company or any other entity whose performance is relevant to the
grant or vesting of an Incentive Award, the Committee (or, if the Company is not
the surviving corporation in any such transaction, the board of directors of the
surviving corporation) may, without the consent of any affected Participant,
amend or modify the vesting criteria of any outstanding Incentive Award that is
based in whole or in part on the financial performance of the Company (or any
Subsidiary or division thereof) or such other entity so as equitably to reflect
such event, with the desired result that the criteria for evaluating such
financial performance of the Company or such other entity will be substantially
the same (in the sole discretion of the Committee or the board of directors of
the surviving corporation) following such event as prior to such event;
provided, however, that the amended or modified terms are permitted by the Plan
as then in effect.
 
(d) The Committee may permit or require the deferral of any payment, issuance or
other settlement of an Incentive Award subject to such rules and procedures as
the Committee may establish, including the conversion of such payment, issuance
or other settlement into Stock Units and the payment or crediting of interest,
dividends or dividend equivalents.
 
(e) Notwithstanding any other provision of this Plan other than Section 4.3, the
Committee may not, without prior approval of the Company’s stockholders, seek to
effect any re-pricing of any previously granted, “underwater” Option by: (i)
amending or modifying the terms of the Option to lower the exercise price; (ii)
canceling the underwater Option and granting either replacement Options having a
lower exercise price or other Incentive Awards in exchange; or (iii)
repurchasing the underwater Options and granting new Incentive Awards under this
Plan. For purposes of this Section 3.2(e), Options will be deemed to be
“underwater” at any time when the Fair Market Value of the Common Stock is less
than the exercise price of the Option.
 
4. Shares Available for Issuance.
 
4.1 Maximum Number of Shares Available. Subject to adjustment as provided in
Section 4.3 of the Plan, the maximum number of shares of Common Stock that will
be available for issuance under the Plan will be 3,000,000 shares of Common
Stock, plus any shares of Common Stock which, as of the date the Plan is
approved by the stockholders of the Company, are reserved for issuance under the
Company’s existing Stock Option Plan and which are not thereafter issued or
which have been issued but are subsequently forfeited and which would otherwise
have been available for further issuance under such plan. The Committee may use
shares available for issuance under the Plan as the form of payment for
compensation, awards or rights earned or due under deferred or any other
compensation plans or arrangements of the Company or any Subsidiary. The shares
available for issuance under the Plan may, at the election of the Committee, be
either treasury shares or shares authorized but unissued, and, if treasury
shares are used, all references in the Plan to the issuance of shares will, for
corporate law purposes, be deemed to mean the transfer of shares from treasury.
 
4.2 Calculation of Shares Available. Shares of Common Stock (a) that are issued
under the Plan or under any deferred or other compensation plan or arrangement
of the Company or any Subsidiary or (b) that are subject to outstanding
Incentive Awards, Stock Units or other awards or rights earned or due under the
Plan or under any deferred or other compensation plan or arrangement of the
Company or any Subsidiary, will be applied to reduce the maximum number of
shares of Common Stock remaining available for issuance under the Plan. To the
extent that any shares of Common Stock that are subject to an Incentive Award,
Stock Unit or other award or right earned or due under the Plan or under any
deferred or other compensation plan or arrangement of the Company or any
Subsidiary (a) are not issued to a Participant under the Plan or a participant
under any deferred or other compensation plan or arrangement of the Company or
any Subsidiary due to the fact that such Incentive Award, Stock Unit or other
award or right earned or due under the Plan or under any deferred or other
compensation plan or arrangement of the Company or any Subsidiary lapses,
expires, is forfeited or for any reason is terminated unexercised or unvested,
or is settled or paid in cash or (b) are used to satisfy any exercise price or
withholding obligations, such shares will automatically again become available
for issuance under the Plan. In addition, to the extent that a Participant
tenders (either by actual delivery or by attestation) shares of Common Stock
already owned by the Participant to the Company in satisfaction of any exercise
price or withholding tax obligations, such shares will automatically again
become available for issuance under the Plan.
 
4.3 Adjustments to Shares and Incentive Awards. In the event of any
reorganization, merger, consolidation, recapitalization, liquidation,
reclassification, stock dividend, stock split, combination of shares, rights
offering, divestiture or extraordinary dividend (including a spin-off) or any
other similar change in the corporate structure or shares of the Company, the
Committee (or, if the Company is not the surviving corporation in any such
transaction, the board of directors of the surviving corporation) will make
appropriate adjustment (which determination will be conclusive) as to the number
and kind of securities or other property (including cash) available for issuance
or payment under the Plan and, in order to prevent dilution or enlargement of
the rights of Participants, (a) the number and kind of securities or other
property (including cash) subject to outstanding Options, and (b) the exercise
price of outstanding Options.
 
5. Participation.
 
Participants in the Plan will be those Eligible Recipients who, in the judgment
of the Committee, have contributed, are contributing or are expected to
contribute to the achievement of economic objectives of the Company or its
Subsidiaries. Eligible Recipients may be granted from time to time one or more
Incentive Awards, singly or in combination or in tandem with other Incentive
Awards, as may be determined by the Committee in its sole discretion. Incentive
Awards will be deemed to be granted as of the date specified in the grant
resolution of the Committee, which date will be the date of any related
agreement with the Participant.
 
6. Options.
 
6.1 Grant. An Eligible Recipient may be granted one or more Options under the
Plan, and such Options will be subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee in
its sole discretion. The Committee may designate whether an Option is to be
considered an Incentive Stock Option or a Non-Statutory Stock Option. To the
extent that any Incentive Stock Option granted under the Plan ceases for any
reason to qualify as an “incentive stock option” for purposes of Section 422 of
the Code, such Incentive Stock Option will continue to be outstanding for
purposes of the Plan but will thereafter be deemed to be a Non-Statutory Stock
Option.
 
6.2 Exercise Price. The per share price to be paid by a Participant upon
exercise of an Option will be determined by the Committee in its discretion at
the time of the Option grant; provided, however, that such price will not be
less than 100% of the Fair Market Value of one share of Common Stock on the date
of grant with respect to an Incentive Stock Option (110% of the Fair Market
Value if, at the time the Incentive Stock Option is granted, the Participant
owns, directly or indirectly, more than 10% of the total combined voting power
of all classes of stock of the Company or any parent or subsidiary corporation
of the Company).
 
6.3 Exercisability and Duration. An Option will become exercisable at such times
and in such installments as may be determined by the Committee in its sole
discretion at the time of grant; provided, however, that no Incentive Stock
Option may be exercisable after 10 years from its date of grant (five years from
its date of grant if at the time the Incentive Stock Option is granted, the
Participant owns, directly or indirectly, more than 10% of the total combined
voting power of all classes of stock of the Company or any parent or subsidiary
corporation of the Company).
 
6.4 Payment of Exercise Price. The total purchase price of the shares to be
purchased upon exercise of an Option must be paid entirely in cash (including
check, bank draft or money order); provided, however, that the Committee, in its
sole discretion and upon terms and conditions established by the Committee, may
allow such payments to be made, in whole or in part, by tender of a Broker
Exercise Notice, Previously Acquired Shares (including through delivery of a
written attestation of ownership of such Previously Acquired Shares if
permitted, and on terms acceptable, to the Committee in its sole discretion), a
promissory note (on terms acceptable to the Committee in its sole discretion) or
by a combination of such methods.
 
6.5 Manner of Exercise. An Option may be exercised by a Participant in whole or
in part from time to time, subject to the conditions contained in the Plan and
in the agreement evidencing such Option, by delivery in person, by facsimile or
electronic transmission or through the mail of written notice of exercise to the
Company (Attention: Chief Financial Officer) at its principal executive office
in Lincolnshire, Illinois and by paying in full the total exercise price for the
shares of Common Stock to be purchased in accordance with Section 6.4 of the
Plan.
 
6.6 Aggregate Limitation of Stock Subject to Incentive Stock Options. To the
extent that the aggregate Fair Market Value (determined as of the date an
Incentive Stock Option is granted) of the shares of Common Stock with respect to
which incentive stock options (within the meaning of Section 422 of the Code)
are exercisable for the first time by a Participant during any calendar year
(under the Plan and any other incentive stock option plans of the Company or any
subsidiary or parent corporation of the Company (within the meaning of the
Code)) exceeds $100,000 (or such other amount as may be prescribed by the Code
from time to time), such excess Options will be treated as Non-Statutory Stock
Options. The determination will be made by taking incentive stock options into
account in the order in which they were granted. If such excess only applies to
a portion of an Incentive Stock Option, the Committee, in its discretion, will
designate which shares will be treated as shares to be acquired upon exercise of
an Incentive Stock Option.
 
7. Stock Awards.
 
An Eligible Recipient may be granted one or more Stock Awards under the Plan,
and such Stock Awards will be subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee.
The Participant will have all voting, dividend, liquidation and other rights
with respect to the shares of Common Stock issued to a Participant as a Stock
Award under this Section 7 upon the Participant becoming the holder of record of
such shares; provided, however, that the Committee may impose such restrictions
on the assignment or transfer of a Stock Award as it deems appropriate; and
provided, further, that if the Participant defers the receipt of the Stock Award
under any deferred compensation plan or arrangement of the Company or any
Subsidiary and in lieu thereof receives a Stock Unit, such Participant will not
have all voting, dividend, liquidation and other rights with respect to the
shares of Common Stock issued to the Participant as a Stock Award under this
Section 7.
 
8. Effect of Termination of Employment or Other Service.
 
8.1 Termination Due to Death, Disability or Retirement. Unless otherwise
provided by the Committee in its sole discretion in the agreement evidencing an
Incentive Award:
 
(a) In the event a Participant’s employment or other service with the Company
and all Subsidiaries is terminated by reason of death or Disability, all
outstanding Options then held by the Participant will remain exercisable, to the
extent exercisable as of the date of such termination, for a period of six
months after such termination (but in no event after the expiration date of any
such Option) and all Stock Awards then held by a Participant will, to the extent
applicable, vest and/or continue to vest in the manner determined by the
Committee and set forth in any agreement evidencing such Stock Award.
 
(b) In the event a Participant’s employment or other service with the Company
and all Subsidiaries is terminated by reason of Retirement, all outstanding
Options then held by the Participant will remain exercisable, to the extent
exercisable as of the date of such termination, for a period of three months
after such termination (but in no event after the expiration date of any such
Option) and all Stock Awards then held by a Participant will, to the extent
applicable, vest and/or continue to vest in the manner determined by the
Committee and set forth in any agreement evidencing such Stock Award.
 
8.2 Termination for Reasons Other than Death, Disability or Retirement.
 
(a) Unless otherwise provided by the Committee in its sole discretion in the
agreement evidencing an Incentive Award, in the event a Participant’s employment
or other service is terminated with the Company and all Subsidiaries for any
reason other than death, Disability or Retirement, or a Participant is in the
employ or service of a Subsidiary and the Subsidiary ceases to be a Subsidiary
of the Company (unless the Participant continues in the employ or service of the
Company or another Subsidiary), all rights of the Participant under the Plan and
any agreements evidencing an Option will immediately terminate without notice of
any kind, and no Options then held by the Participant will thereafter be
exercisable and all Stock Awards then held by a Participant will, to the extent
applicable, vest and/or continue to vest in the manner determined by the
Committee and set forth in any agreement evidencing such Stock Award; provided,
however, that if such termination is due to any reason other than termination by
the Company or any Subsidiary for “cause,” all outstanding Options then held by
such Participant will remain exercisable, to the extent exercisable as of such
termination, for a period of three months after such termination (but in no
event after the expiration date of any such Option).
 
(b) For purposes of this Section 8.2, “cause” (as determined by the Committee)
will be as defined in any employment or other agreement or policy applicable to
the Participant or, if no such agreement or policy exists, will mean (i)
dishonesty, fraud, misrepresentation, embezzlement or deliberate injury or
attempted injury, in each case related to the Company or any Subsidiary, (ii)
any unlawful or criminal activity of a serious nature, (iii) any intentional and
deliberate breach of a duty or duties that, individually or in the aggregate,
are material in relation to the Participant’s overall duties, or (iv) any
material breach of any employment, service, confidentiality or non-compete
agreement entered into with the Company or any Subsidiary.
 
8.3 Modification of Rights Upon Termination. Notwithstanding the other
provisions of this Section 8, upon a Participant’s termination of employment or
other service with the Company and all Subsidiaries, the Committee may, in its
sole discretion (which may be exercised at any time on or after the date of
grant, including following such termination), cause Options (or any part
thereof) then held by such Participant to become or continue to become
exercisable and/or remain exercisable following such termination of employment
or service and all Stock Awards then held by a Participant will, to the extent
applicable, vest and/or continue to vest in the manner determined by the
Committee and set forth in any agreement evidencing such Stock Award; provided,
however, that no Option may remain exercisable beyond its expiration date.
 
8.4 Exercise of Incentive Stock Options Following Termination. Any Incentive
Stock Option that remains unexercised more than one year following termination
of employment by reason of Disability or more than three months following
termination for any reason other than death or Disability will thereafter be
deemed to be a Non-Statutory Stock Option.
 
8.5 Date of Termination of Employment or Other Service. Unless the Committee
otherwise determines in its sole discretion, a Participant’s employment or other
service will, for purposes of the Plan, be deemed to have terminated on the date
recorded on the personnel or other records of the Company or the Subsidiary for
which the Participant provides employment or other service, as determined by the
Committee in its sole discretion based upon such records.
 
9. Payment of Withholding Taxes.
 
9.1 General Rules.  The Company is entitled to (a) withhold and deduct from
future wages of the Participant (or from other amounts that may be due and owing
to the Participant from the Company or a Subsidiary), or make other arrangements
for the collection of, all legally required amounts necessary to satisfy any and
all foreign, federal, state and local withholding and employment-related tax
requirements attributable to an Incentive Award, including, without limitation,
the grant, exercise or vesting of, or payment of dividends with respect to, an
Incentive Award or a disqualifying disposition of stock received upon exercise
of an Incentive Stock Option, or (b) require the Participant promptly to remit
the amount of such withholding to the Company before taking any action,
including issuing any shares of Common Stock, with respect to an Incentive
Award.
 
9.2 Special Rules. The Committee may, in its sole discretion and upon terms and
conditions established by the Committee, permit or require a Participant to
satisfy, in whole or in part, any withholding or employment-related tax
obligation described in Section 9.1 of the Plan by electing to tender Previously
Acquired Shares, a Broker Exercise Notice or a promissory note (on terms
acceptable to the Committee in its sole discretion), or by a combination of such
methods.
 
10. Change in Control.
 
10.1 Change in Control. For purposes of this Section 10, a “Change in Control”
of the Company will mean the following:
 
(a) the sale, lease, exchange or other transfer, directly or indirectly, of
substantially all of the assets of the Company (in one transaction or in a
series of related transactions) to a person or entity that is not controlled by
the Company;
 
(b) the approval by the stockholders of the Company of any plan or proposal for
the liquidation or dissolution of the Company;
 
(c) any person becomes after the effective date of the Plan the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of (i) 20% or more, but not 50% or more, of the combined voting
power of the Company’s outstanding securities ordinarily having the right to
vote at elections of directors, unless the transaction resulting in such
ownership has been approved in advance by the Continuity Directors (as defined
in Section 10.2 below), or (ii) 50% or more of the combined voting power of the
Company’s outstanding securities ordinarily having the right to vote at
elections of directors (regardless of any approval by the Continuity Directors);
 
(d) a merger or consolidation to which the Company is a party if the
stockholders of the Company immediately prior to effective date of such merger
or consolidation have “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act), immediately following the effective date of such merger or
consolidation, of securities of the surviving corporation representing (i) more
than 50%, but less than 80%, of the combined voting power of the surviving
corporation’s then outstanding securities ordinarily having the right to vote at
elections of directors, unless such merger or consolidation has been approved in
advance by the Continuity Directors, or (ii) 50% or less of the combined voting
power of the surviving corporation’s then outstanding securities ordinarily
having the right to vote at elections of directors (regardless of any approval
by the Continuity Directors);
 
(e) the Continuity Directors cease for any reason to constitute at least a
majority of the Board; or
 
(f) any other change in control of the Company of a nature that would be
required to be reported pursuant to Section 13 or 15(d) of the Exchange Act,
whether or not the Company is then subject to such reporting requirement.
 
10.2 Continuity Directors. For purposes of this Section 10, “Continuity
Directors” of the Company will mean any individuals who are members of the Board
on the effective date of the Plan and any individual who subsequently becomes a
member of the Board whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the Continuity
Directors (either by specific vote or by approval of the Company’s proxy
statement in which such individual is named as a nominee for director without
objection to such nomination).
 
10.3 Acceleration of Vesting. Without limiting the authority of the Committee
under Sections 3.2 and 4.3 of the Plan, if a Change in Control of the Company
occurs, then, unless otherwise provided by the Committee in its sole discretion
either in the agreement evidencing an Incentive Award at the time of grant or at
any time after the grant of an Incentive Award, all outstanding Options will
become immediately exercisable in full and will remain exercisable for the
remainder of their terms, regardless of whether the Participant to whom such
Options have been granted remains in the employ or service of the Company or any
Subsidiary and all outstanding Stock Awards then held by a Participant will, to
the extent applicable, vest and/or continue to vest in the manner determined by
the Committee and set forth in any agreement evidencing such Stock Award.
 
11. Rights of Eligible Recipients and Participants; Transferability.
 
11.1 Employment or Service. Nothing in the Plan will interfere with or limit in
any way the right of the Company or any Subsidiary to terminate the employment
or service of any Eligible Recipient or Participant at any time, nor confer upon
any Eligible Recipient or Participant any right to continue in the employ or
service of the Company or any Subsidiary.
 
11.2 Rights as a Stockholder. As a holder of Options, a Participant will have no
rights as a stockholder unless and until such Options are exercised for, or paid
in the form of, shares of Common Stock and the Participant becomes the holder of
record of such shares. Except as otherwise provided in the Plan, no adjustment
will be made for dividends or distributions with respect to such Options as to
which there is a record date preceding the date the Participant becomes the
holder of record of such shares, except as the Committee may determine in its
discretion.
 
11.3 Restrictions on Transfer.
 
(a) Except pursuant to testamentary will or the laws of descent and distribution
and except as expressly permitted by Section 11.3(b) of the Plan, no right or
interest of any Participant in an Incentive Award prior to the exercise or
vesting of such Incentive Award will be assignable or transferable, or subjected
to any lien, during the lifetime of the Participant, either voluntarily or
involuntarily, directly or indirectly, by operation of law or otherwise. A
Participant will, however, be entitled to designate a beneficiary to receive an
Incentive Award upon such Participant’s death. In the event of a Participant’s
death, payment of any amounts due under the Plan will be made to, and exercise
of any Options (to the extent permitted pursuant to Section 8 of the Plan) will
be made by, the Participant’s designated beneficiary. For purposes of the Plan,
a “designated beneficiary” will be the beneficiary or beneficiaries designated
by the Participant in a writing filed with the Committee in such form and at
such time as the Committee will require in its sole discretion. If a Participant
fails to designate a beneficiary, or if the designated beneficiary does not
survive the Participant or dies before the designated beneficiary’s exercise of
all rights under the Plan, payment of any amounts due under the Plan will be
made to, and exercise of any Options (to the extent permitted pursuant to
Section 8 of the Plan) may be made by, the Participant’s personal
representative.
 
(b) The Committee may, in its discretion, authorize all or a portion of the
Options to be granted to a Participant to be on terms which permit transfer by
such Participant to (i) the spouse, ex-spouse, children, step-children or
grandchildren of the Participant (the “Family Members”), (ii) a trust or trusts
for the exclusive benefit of such Family Members, (iii) a partnership in which
such Family Members are the only partners, or (iv) such other persons or
entities as the Committee, in its discretion, may permit, provided that (1)
there may be no consideration for such a transfer (other than the possible
receipt of an ownership interest in an entity to which such a transfer is made),
(2) the award agreement pursuant to which such Options are granted must be
approved by the Committee and must expressly provide for transferability in a
manner consistent with this Section 11.3(b), (3) timely written notice of the
transfer must be provided to the Company by the Participant, and (4) subsequent
transfers of the transferred Options shall be prohibited except for those in
accordance with Section 11.3(a). Following transfer, any such Option and the
rights of any transferee with respect thereto will continue to be subject to the
same terms and conditions as were applicable immediately prior to the transfer,
including that the events of termination of employment or other service as
provided in the Plan and in any applicable award agreement will continue to be
applied with respect to the original Participant, with the transferee bound by
the consequences of any such termination of employment or service as specified
in the Plan and the applicable award agreement. The Company will be under no
obligation to provide notice of termination of a Participant’s employment or
other service to any transferee of such Participant’s Options. Notwithstanding
any Option transfer pursuant to this Section 11.3(b), the Participant will
remain subject to and liable for any employment-related taxes in connection with
the exercise of such Option.
 
11.4 Breach of Confidentiality or Non-Compete Agreements. Notwithstanding
anything in the Plan to the contrary, in the event that a Participant materially
breaches the terms of any confidentiality or non-compete agreement entered into
with the Company or any Subsidiary, whether such breach occurs before or after
termination of such Participant’s employment or other service with the Company
or any Subsidiary, the Committee in its sole discretion may immediately
terminate all rights of the Participant under the Plan and any agreements
evidencing an Incentive Award then held by the Participant without notice of any
kind.
 
11.5 Non-Exclusivity of the Plan. Nothing contained in the Plan is intended to
modify or rescind any previously approved compensation plans or programs of the
Company or create any limitations on the power or authority of the Board to
adopt such additional or other compensation arrangements as the Board may deem
necessary or desirable.
 
12. Securities Law and Other Restrictions.
 
Notwithstanding any other provision of the Plan or any agreements entered into
pursuant to the Plan, the Company will not be required to issue any shares of
Common Stock under this Plan, and a Participant may not sell, assign, transfer
or otherwise dispose of shares of Common Stock issued pursuant to Incentive
Awards granted under the Plan, unless (a) there is in effect with respect to
such shares a registration statement under the Securities Act and any applicable
state or foreign securities laws or an exemption from such registration under
the Securities Act and applicable state or foreign securities laws, and
(b) there has been obtained any other consent, approval or permit from any other
regulatory body which the Committee, in its sole discretion, deems necessary or
advisable. The Company may condition such issuance, sale or transfer upon the
receipt of any representations or agreements from the parties involved, and the
placement of any legends on certificates representing shares of Common Stock, as
may be deemed necessary or advisable by the Company in order to comply with such
securities law or other restrictions.
 
13. Plan Amendment, Modification and Termination.
 
The Board may suspend or terminate the Plan or any portion thereof at any time,
and may amend the Plan from time to time in such respects as the Board may deem
advisable in order that Incentive Awards under the Plan will conform to any
change in applicable laws or regulations or in any other respect the Board may
deem to be in the best interests of the Company; provided, however, that no
amendments to the Plan will be effective without approval of the stockholders of
the Company if stockholder approval of the amendment is then required pursuant
to Section 422 of the Code or the rules of any stock exchange or Nasdaq or
similar regulatory body. No termination, suspension or amendment of the Plan may
adversely affect any outstanding Incentive Award without the consent of the
affected Participant; provided, however, that this sentence will not impair the
right of the Committee to take whatever action it deems appropriate under
Sections 3.2, 4.3 and 10 of the Plan.
 
14. Effective Date and Duration of the Plan.
 
The Plan is effective as of December 8, 1998, the date it was adopted by the
Board. The Plan will terminate at midnight on December 8, 2008 and may be
terminated prior to such time to by Board action, and no Incentive Award will be
granted after such termination. Incentive Awards outstanding upon termination of
the Plan may continue to be exercised, or become free of restrictions, in
accordance with their terms.
 
15. Miscellaneous.
 
15.1 Governing Law. The validity, construction, interpretation, administration
and effect of the Plan and any rules, regulations and actions relating to the
Plan will be governed by and construed exclusively in accordance with the laws
of the State of Delaware, notwithstanding the conflicts of laws principles of
any jurisdictions.
 
15.2 Successors and Assigns. The Plan will be binding upon and inure to the
benefit of the successors and permitted assigns of the Company and the
Participants.
 
 